(No Syllabus)
IN BANC.
AFFIRMED.
This is an action to recover upon express contracts for work and labor alleged to have *Page 612 
been performed at the special instance and request of the defendant. There is no issue as to the value nor the amount of the labor performed by plaintiff and his assignors. The defendant denies that it ever entered into any contract of employment. Verdict and judgment was had for the plaintiff. Defendant appeals, assigning as sole error the failure of the court to allow its motion for a judgment of nonsuit.
We have carefully examined the record in this case and we find there is evidence from which the jury could draw the reasonable inference that the defendant impliedly authorized the employment of the plaintiff and his assignors.
A detailed recital of the evidence would fill many pages of the reports and would be of no value to the profession generally. No questions of law are involved. It is solely one of fact, and we see no reason to disturb the verdict of the jury.
The judgment of the lower court is affirmed.
AFFIRMED.